                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: jamie.combs@akerman.com
                                                            7    Attorneys for Mortgage Fund IVC Trust 2016-RN5
                                                            8

                                                            9                                    UNITED STATES DISTRICT COURT

                                                            10                                          DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 MORTGAGE FUND IVC TRUST 2016-RN5,                        Case No. 2:17-cv-02309-KJD-BNW
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                 Plaintiff,
AKERMAN LLP




                                                            13                                                            STIPULATION AND ORDER FOR
                                                                 vs.                                                      EXTENSION OF TIME TO RESPOND TO
                                                            14                                                            ORDER, ECF No. 53
                                                                 DEWEY D. BROWN; REPUBLIC SILVER
                                                            15   STATE DISPOSAL, INC. DBA REPUBLIC                        (SECOND REQUEST)
                                                                 SERVICES; LILLIAN R. BROWN; SATICOY
                                                            16   BAY LLC SERIES 2175 CLEARWATER
                                                                 LAKE; DOE INDIVIDUALS I-X, inclusive, and
                                                            17   ROE CORPORATIONS I-X, inclusive,

                                                            18                                   Defendants.

                                                            19            Mortgage Fund IVC Trust 2016-RN5 (the Trust), and Saticoy Bay LLC Series 2175

                                                            20   Clearwater Lake (Saticoy Bay) hereby stipulate and agree to extend the Trust's deadline to move for

                                                            21   judgment on its judicial foreclosure claim or otherwise dispose of its remaining claim by two weeks,

                                                            22   to March 5, 2020. The Trust's current deadline to dispose of or otherwise provide a status report to

                                                            23   the court on its remaining claim, per the court's order at ECF No. 53, is February 20, 2020.

                                                            24            Plaintiff does not at this time intend to waive, drop, or dismiss the judicial foreclosure claim.

                                                            25   It has taken steps since the last status report was filed to default the remaining parties. In the event

                                                            26   the parties do not otherwise address the remaining claim by stipulation, the Trust intends to file a

                                                            27   motion for judgment on the claim on or before March 5, 2020. Accordingly, the parties: (1) provide

                                                            28

                                                                 51877945;1
                                                            1    this stipulation as a status report; and (2) stipulate and agree that they will file a stipulation or other

                                                            2    appropriate motion related to the judicial foreclosure claim by March 5, 2020.

                                                            3             This is the parties' second request for an extension of this deadline and is not intended to

                                                            4    cause any delay or prejudice to any party.

                                                            5             DATED this 5th day of February, 2020.
                                                            6
                                                                 AKERMAN LLP                                             LAW OFFICES OF MICHAEL F. BOHN, ESQ.,
                                                            7                                                            LTD.

                                                            8    /s/ Jamie K. Combs_____                                 /s/ Michael F. Bohn _________________
                                                                 DARREN T. BRENNER, ESQ.                                 MICHAEL F. BOHN, ESQ.
                                                            9
                                                                 Nevada Bar No. 8386                                     Nevada Bar No. 1641
                                                            10   JAMIE K. COMBS, ESQ.                                    ADAM R. TRIPPIEDI, ESQ.
                                                                 Nevada Bar No. 13088                                    Nevada Bar No. 12294
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   1635 Village Center Circle, Suite 200                   2260 Corporate Circle, Suite 480
                                                                 Las Vegas, NV 89134                                     Henderson, NV 89074
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                 Attorneys for Mortgage Fund IVC Trust 2016-RN5          Attorneys for Saticoy Bay LLC Series 2175
                                                            13
                                                                                                                         Clearwater Lake
                                                            14

                                                            15
                                                                                                                 ORDER
                                                            16
                                                                          IT IS SO ORDERED:
                                                            17

                                                            18                                          _________________________________________
                                                                                                        UNITED STATES DISTRICT COURT JUDGE
                                                            19

                                                            20                                                   February 21, 2020
                                                                                                        DATED: _________________________________
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   2
                                                                 51877945;1
